MEMORANDUM DECISION
Daries Sherrills, plaintiff-appellant, has filed a "Motion to Object and/or Injunction Against Payment of Court Cost," dated July 23, 1999.  On July 12, 1999, a cost bill for $58 was filed by the Clerk of Courts and mailed to appellant. Appellant argues that such costs should be waived because he is indigent and because the funds are exempt under R.C. 2329.66. After reviewing appellant's motion and the record, we find appellant's motion to be without merit.  The clerk of the court of appeals shall send a notice to the Institution Cashier ordering the cashier, in accordance with R.C. 2969.22, to remit all funds exceeding ten dollars in appellant's inmate account until the filing fee for his action is paid in full.  See, generally, Rashv. Anderson (1997), 80 Ohio St.3d 349.  Accordingly, we deny appellant's "Motion to Object and/or Injunction Against Payment of Court Cost."
Motion denied.
BOWMAN and BRYANT, JJ., concur.